Exhibit 10.49

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

This NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is entered into as of February 23, 2016, among BROADWIND ENERGY,
INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an
Illinois corporation (“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Broadwind Towers” and, together with Parent, Brad Foote and
Broadwind Services, each a “Borrower” and collectively the “Borrowers”), 1309
South Cicero Avenue, LLC, a Delaware limited liability company (“South Cicero”),
5100 Neville Road, LLC, a Delaware limited liability company (“Neville” and,
together with South Cicero, each a “Guarantor” and collectively the
“Guarantors”), and ALOSTAR BANK OF COMMERCE, a state banking institution
incorporated or otherwise organized under the laws of the State of Alabama (the
“Lender”).

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated August 23, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Loan Agreement), pursuant to which the Lender has agreed to make
the Commitments available to the Borrowers from time to time pursuant to the
terms and conditions thereof;

WHEREAS, the Borrowers have requested that the Lender (a) waive for the nine
consecutive calendar month period ending December 31, 2015, the requirement that
the Borrowers achieve EBITDA of $2,400,000 (the “December 2015
Covenant”)  and  (b) agree to amend certain terms and conditions of the Loan
Agreement; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to (a) waive the December 2015 Covenant and (b) amend the Loan
Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Amendments to the Loan Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 4 hereof, the Loan Agreement is
hereby amended as follows:

1.1.Section 1.1 (Defined Terms) of the Loan Agreement is hereby amended by
replacing the defined term “Inventory Formula Amount” with the following:

““Inventory Formula Amount”  means, on any date of determination thereof, the
lesser of (a) an amount equal to the percentage set forth in Item 6(b) of the
Terms Schedule of the Value or NOLV (as applicable under Item 6 of the Terms
Schedule) of Eligible Inventory on such date and (b) the Accounts Formula Amount
on such date.”

1.2.Item 3 (Additional Specified Availability Reserves) of the Terms Schedule is
hereby amended and restated in its entirety as follows:

“Additional Specified Availability Reserves:  

Dilution Reserve

At the sole discretion of Lender, a reserve in an amount equal to the
outstanding principal amount of the Term Loan”

1.3.Item 7 (Maximum Revolver Facility Amount) of the Terms Schedule is hereby
amended by replacing the amount “$15,000,000” with the amount “$10,000,000”.



1

--------------------------------------------------------------------------------

 



1.4.Clause  (a) of Item 8 (Interest Rates) of the Terms Schedule is hereby
amended and restated in its entirety as follows:  

“(a) The Applicable Variable Rate shall be the Daily LIBOR Rate in effect from
time to time.

“Daily LIBOR Rate” means, on any day, the greater of (a) the LIBOR Rate as shown
in The Wall Street Journal on such day for United States dollar deposits for the
one monthly delivery of funds in amounts approximately equal to the principal
amount of the Loan for which such rate is being determined or, if such day is
not a Business Day, on the immediately preceding Business Day, and (b) 1.00%. If
The Wall Street Journal for any reason ceases to publish a LIBOR Rate, then the
Daily LIBOR Rate shall be as published from time to time in any other
publication or reference source designated by Lender in its discretion. The
Daily LIBOR Rate is a reference rate and does not necessarily represent the best
or lowest rate charged by Lender.

1.5.Item 12 (Term) of the Terms Schedule is hereby amended by replacing the date
“August 31, 2016” with the date “February 28, 2017”.

1.6.Clause (a) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(a)Fixed Charge Coverage Ratio.  At the end of each fiscal quarter, commencing
with the fiscal quarter ending June 30, 2016, Parent shall have a Fixed Charge
Coverage Ratio of not less than 1.2 to 1.0 for (i) the six consecutive calendar
month period ending June 30, 2016, (ii) the nine consecutive calendar month
period ending September 30, 2016 and (iii) the twelve consecutive calendar month
period ending December 31, 2016 and the twelve consecutive calendar month period
ending each fiscal quarter end thereafter.”

1.7.Clause (b) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(b)Minimum Monthly EBITDA. Parent shall achieve EBITDA of at least (i) $900,000
during the three consecutive calendar month period ending March 31, 2016, (ii)
$3,375,000 during the six consecutive calendar month period ending June 30,
2016, (iii) $6,100,000 during the nine consecutive calendar month period
ending  September 30, 2016 and (iv) $6,700,000 during the twelve consecutive
month period ending December 31, 2016 and during each subsequent twelve
consecutive calendar month period ending each fiscal quarter end thereafter.”

1.8.Clause (c) of Item 16 (Financial Covenants) of the Terms Schedule is hereby
amended and restated in its entirety as follows:

“(c)Capital Expenditures.  Parent and its Subsidiaries shall not during any
Fiscal Year make Capital Expenditures in an amount exceeding $5,000,000.”

1.9.Item 16 (Financial Covenants) of the Terms Schedule is hereby further
amended by adding the following new clause (d) at the end thereof: 

“(d) Minimum Liquidity. Parent and its Subsidiaries shall have Availability plus
cash maintained in Deposit Accounts that are subject to a Deposit Account
Control Agreement greater than or equal to $3,500,000 at all times.”

2.Waiver.  Subject to the satisfaction of the conditions to effectiveness set
forth in Section 4 hereof, notwithstanding anything to the contrary contained in
the Loan Agreement or the other Loan Documents, the Lender hereby waives the
December 2015 Covenant and such waiver shall be deemed effective as of December
31, 2015.

3.No Other Amendments.  Except as set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lender under the Loan Agreement or any of the other Loan
Documents, nor constitute a waiver of any provision of the Loan Agreement or

2

--------------------------------------------------------------------------------

 



any of the other Loan Documents.  Except for the amendments set forth above, the
text of the Loan Agreement and all other Loan Documents shall remain unchanged
and in full force and effect and each Borrower and each Guarantor hereby
ratifies and confirms its obligations thereunder.  This Amendment shall not
constitute a modification of the Loan Agreement or any of the other Loan
Documents or a course of dealing with the Lender at variance with the Loan
Agreement or the other Loan Documents such as to require further notice by the
Lender to require strict compliance with the terms of the Loan Agreement and the
other Loan Documents in the future, except as expressly set forth herein.  Each
Borrower and each Guarantor acknowledges and expressly agrees that the Lender
reserves the right to, and does in fact, require strict compliance with all
terms and provisions of the Loan Agreement and the other Loan Documents, as
amended herein.  No Borrower or Guarantor has knowledge of any challenge to the
Lender’s claims arising under the Loan Documents, or to the effectiveness of the
Loan Documents.

4.Conditions Precedent to Effectiveness.  The Amendment shall be effective as of
the date first written above upon the satisfaction of each of the following
conditions precedent in a manner acceptable to the Lender in its sole and
absolute discretion:

4.1.the Lender shall have received this Amendment, duly executed by each
Borrower and each Guarantor, and the same shall be in full force and effect;

4.2.the Lender shall have received an amendment fee equal to $100,000; and

4.3.after giving effect to the waiver set forth herein, no Default or Event of
Default shall exist under the Loan Agreement or the other Loan Documents.

5.Conditions Subsequent.  The obligation of the Lender to make Loans is subject
to the Lender’s receipt, on or before March 31, 2016, of an updated Inventory
appraisal, which such appraisal shall be reasonably satisfactory to the Lender.
The failure by the Borrowers to satisfy such condition shall constitute an Event
of Default.

6.Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
electronic mail transmission shall be deemed an original signature hereto.

7.Reference to and Effect on the Loan Documents.  Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Loan Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Loan Agreement, and each reference in the other Loan Documents to “the Loan
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Loan Agreement, shall mean and be a reference to the Loan Agreement as amended
hereby.

8.Entire Agreement.  This Amendment and the other Loan Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.

9.GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

10.Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.

[remainder of page intentionally left blank]



3

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

 

 

 

 

 

 

BORROWERS:

 

BROADWIND ENERGY, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Interim President and CEO

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

GUARANTORS:

 

1309 SOUTH CICERO AVENUE, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

5100 NEVILLE ROAD, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory





4

--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

ALOSTAR BANK OF COMMERCE

 

 

By:

/s/ Megan E. Enlow

 

 

Name:

Megan E. Enlow

 

 

Title:

Director

 

 

5

--------------------------------------------------------------------------------